Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (U.S. 7300059) in view of Ward (U.S. 6726255) in further view of Chen (U.S. 20190136906) in further view of Palm (U.S. 4241916)
Regarding claim 1, Caruso discloses a frame assembly for a sports goal comprising: 
Fig. 1, frame member 12, 14) each comprising an internal channel (see annotated figure below) defined by a respective frame member casing and each comprising an external channel (see annotated figure below) formed upon the casing; 
wherein each frame member casing comprises a plurality of apertures (Fig. 3,  aperture through post 12 for screw 76, see Fig. 5, plurality of apertures) extending between the internal channel and the external channel; 
an insert (Fig. 3, insert 46) disposed within the internal channel of each of the at least two frame members (Fig. 2, insert 46 disposed within each of the two frame members), the insert having a plurality of insert apertures (Fig. 2, apertures 62) being aligned with a corresponding one of the plurality of apertures (Fig. 2, apertures 62 aligned with apertures 84) of the frame member casing
a plurality of first fixing members (Fig. 4, bolts 88 extend through apertures of casing and insert, connecting the two) each of the plurality of first fixing members being configured to extend through one of the plurality of apertures of the frame member casings and the corresponding insert aperture with which the aperture of the frame member casing is aligned when the plurality of insert apertures and the plurality of apertures of the frame member casing are aligned, the plurality of first fixing members extending between the internal channels and external channels (Fig. 4, first fixing member 88 extends between internal channel and external channel) of the at least two frame members and thereby connecting the at least two frame members and the insert (Fig. 2, Fig. 4, insert 46 connects frame members and fixing members connects two frame members and insert as claimed)
a plurality of second fixing members (Fig. 4, bolts 88 disposed in external channel of frame member) each of the plurality of second fixing members includes a head and a threaded portion (Fig. 4, bolt 88 has head and threaded portion 86), wherein each of the heads of the plurality of second fixing members is configured to be received within a corresponding one of the external channels (Fig. 4, received within one of the external channels) of the at least two frame members so that the threaded Fig. 4, bolt 88 protrude outwardly from channel) from the external channel; 
and a plate (Fig. 5, spacer 82), disposed within the external channel (Fig. 5, disposed in channel 44) of each of the at least two frame members (Col. 5 Lns. 15-25, spacer element 82 in channel of each frame member, Fig. 5 spacer 82)
the plate having a plurality of first plate apertures (Fig. 5, apertures 84 alignable with fixing members 88), each of the plurality of first plate apertures being aligned with a corresponding one of the plurality of second fixing members, which extends through the first plate aperture with which it is aligned,
the plate having a plurality of second plate apertures (Fig. 5, apertures 84 capable of receiving goal net connector), each of the plurality of second plate apertures configured to receive a goal net connector configured to connect a goal net to the frame assembly Further, it is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Caruso discloses apertures on the plate structure and would be fully capable of receiving a goal net connector as claimed, and therefore, meets the claimed limitations when the combination is taken as a whole. 


    PNG
    media_image1.png
    321
    362
    media_image1.png
    Greyscale

However, Caruso does not disclose the threaded portions protrude in a direction away from the internal channel, thereby connecting the plate to the at least two frame members, a goal net connector configured to connect a goal net to the frame assembly
Ward discloses the threaded portions protrude in a direction away from the internal channel (Fig. 6, threads 28 protrude away from internal channel)
However, Ward does not disclose a goal net connector configured to connect a goal net to the frame assembly and thereby connecting the plate to the at least two frame members
Chen discloses thereby connecting the plate to the at least two frame members (Fig. 2, plate 32 connects two frame members)
However, Chen does not disclose thereby connecting the plate to the at least two frame members a goal net connector configured to connect a goal net to the frame assembly
Palm discloses a goal net connector configured to connect a goal net to the frame assembly (Fig. 6, eye loop apertures 24, 26 on plate 20, which fits within flattened section 40, Col. 4 Lns. 5-10) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the goal frame assembly structure of Caruso with the fixing members, as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the goal frame assembly structure of Caruso with the connection plate, as taught by Chen to provide Caruso with the advantage of further securing two frame members while reducing the amount of connection plates required. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the goal frame assembly structure of Caruso with the goal net connectors, as taught by Palm to provide Caruso with the advantage of easily being able to attach and detach a goal net structure.
Regarding claim 2, Caruso discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Caruso further discloses the frame members are substantially tubular (Abstract, tubular connector and frame member having hollow structure i.e. tubular in nature) in shape. 
Regarding claim 3, Caruso discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Caruso further discloses three frame members (Fig. 1, 12, 14, 16) and two inserts (Fig. 1, connectors 46, Col. 4 Lns. 23-25)
Regarding claim 4, Caruso discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Caruso further discloses the insert comprises an internal thread (Col. 5 Lns. 3-15, threaded fastener used to secure frame member and insert (see Fig. 3,4, threaded screw/bolt screws into insert) formed within the apertures which is engageable with the first plurality of first fixing members. 
claim 6, Caruso discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Caruso further discloses joint members (Fig. 1, joint members 16c, 14c joint frame components to frame members) to connect the frame members to further frame components 
Regarding claim 7, Caruso discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Caruso further discloses the sports goal is for football, soccer (Col. 3 Lns. 1-5, soccer goals), futsal, or handball. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso (U.S. 7300059), Ward (U.S. 6726255), Chen (U.S. 20190136906) and Palm (U.S. 4241916)in view of Upshall (U.S. 20160325162) 
Regarding claim 5, Caruso discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Caruso further discloses the plurality of second fixing members each comprise a bolt (Fig. 4, bolt 88)
	However, Caruso does not disclose a washer and nut. 
	Upshall discloses a washer and nut (Fig. 6, washer 63, nut 62)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fastening members of Caruso with the washer and nut fastening members, as taught by Upshall to provide Caruso with the advantage of using a washer and nut to further secure the bolt in place as a known equivalent and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
9 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso (U.S. 7300059) in view of Chen (U.S. 20190136906) in further view of Palm (U.S. 4241916)
Regarding claim 9, Caruso discloses a frame assembly for a sports goal comprising: 
at least two frame members (Fig. 1, frame member 12, 14) each comprising an internal channel (see annotated figure below) defined by a respective frame member casing and each comprising an external channel (see annotated figure below) formed upon the casing; 
wherein each frame member casing comprises a plurality of apertures (Fig. 3,  aperture through post 12 for screw 76, see Fig. 5, plurality of apertures) extending between the internal channel and the external channel; 
an insert (Fig. 3, insert 46) disposed within the internal channel of each of the at least two frame members (Fig. 2, insert 46 disposed within each of the two frame members), the insert having a plurality of insert apertures (Fig. 2, apertures 62) being aligned with a corresponding one of the plurality of apertures (Fig. 2, apertures 62 aligned with apertures 84) of the frame member casing
a plurality of first fixing members (Fig. 4, bolts 88 extend through apertures of casing and insert, connecting the two) each of the plurality of first fixing members being configured to extend through one of the plurality of apertures of the frame member casings and the corresponding insert aperture with which the aperture of the frame member casing is aligned when the plurality of insert apertures and the plurality of apertures of the frame member casing are aligned, the plurality of first fixing members extending between the internal channels and external channels (Fig. 4, first fixing member 88 extends between internal channel and external channel) of the at least two frame members and thereby connecting the at least two frame members and the insert (Fig. 2, Fig. 4, insert 46 connects frame members and fixing members connects two frame members and insert as claimed)
a plurality of second fixing members (Fig. 4, bolts 88 disposed in external channel of frame member) each of which is disposed within one of the external channels (Fig. 4, received within one of the external channels) of the at least two frame members to protrude outwardly from the external channel (Fig. 4, bolt 88 protrude outwardly from channel) from the external channel; 
and a plate (Fig. 5, spacer 82), disposed within the external channel (Fig. 5, disposed in channel 44) of each of the at least two frame members (Col. 5 Lns. 15-25, spacer element 82 in channel of each frame member, Fig. 5 spacer 82)
the plate having a plurality of first plate apertures (Fig. 5, apertures 84 alignable with fixing members 88), each of the plurality of first plate apertures being aligned with a corresponding one of the plurality of second fixing members, which extends through the first plate aperture with which it is aligned,
the plate having a plurality of second plate apertures (Fig. 5, apertures 84 capable of receiving goal net connector), each of the plurality of second plate apertures configured to receive a goal net connector configured to connect a goal net to the frame assembly Further, it is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). Caruso discloses apertures on the plate structure and would be fully capable of receiving a goal net connector as claimed, and therefore, meets the claimed limitations when the combination is taken as a whole. 


    PNG
    media_image1.png
    321
    362
    media_image1.png
    Greyscale

However, Caruso does not disclose thereby connecting the plate to the at least two frame members and wherein plate is disposed across the external channel of each of the at least two frame members, a goal net connector configured to connect a goal net to the frame assembly
Chen discloses thereby connecting the plate to the at least two frame members (Fig. 2, plate 32 connects two frame members) and wherein plate is disposed across the external channel of each of the at least two frame members (Fig. 2, plate 32 connects two frame members)
However, Chen does not disclose thereby connecting the plate to the at least two frame members a goal net connector configured to connect a goal net to the frame assembly
Palm discloses a goal net connector configured to connect a goal net to the frame assembly (Fig. 6, eye loop apertures 24, 26 on plate 20, which fits within flattened section 40, Col. 4 Lns. 5-10) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the goal frame assembly structure of Caruso with the connection plate, as taught by Chen to provide Caruso with the advantage of further securing two frame members while reducing the amount of connection plates required. 
.
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Regarding the first argument directed towards claim 1, it is argued the limitation of the second fixing members protrude in a direction away from the internal channel is a new limitation, and has been addressed above. 
Regarding the argument directed towards claim 9, this was a new claim and is addressed above. 
Therefore, for the reasons above, the rejection is made as seen above. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RKP/

/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711